Atkinson, J.
1. “Where questions both of law and fact, raised by the interposition of an affidavit of illegality to the levy of an execution, were by consent of the parties submitted to the judge of the superior court without the intervention of a jury, the evidence being contained in an agreed statement of facts, and the court rendered a judgment ‘ finding in favor of the defendant and against the plaintiff, and entered up judgment accordingly in favor of the defendant; to which ruling of the court, in finding in favor of the defendant and against plaintiff and in entering up judgment against plaintiff, plaintiff then and there excepted, now excepts, and assigns the same as error,’ and there is no other exception than that stated in the portion of the bill of exceptions quoted, such assignment of error is too general to be considered by this court, and the writ of error will be dismissed.” Horkan v. Moultrie, 145 Ga. 588 (89 S. E. 681).
*437No. 5889.
January 10, 1928.
A. B. Conger and P. D. Rich, for plaintiff in error.
H. C. Bell, contra.
2. The ease now under consideration was made by the filing of an affidavit of illegality to the levy of certain tax executions, which affidavit was traversed in writing. The affidavit . and traverse thereto raised several questions of law and fact. The bill of exceptions states that the ease was by agreement submitted to the court without the intervention of a jury, to pass upon all questions "of law and facts upon the pleadings and an agreed statement of fabts; and after consideration and argument the court rendered a judgment in favor of the plaintiff, . . 'to which said ruling and judgment of the court the said defendant, . . did then and there except and here and now excepts and assigns the same as error, and says that the court erred in rendering said judgment in said case.” There was no other assignment of error in the bill of exceptions. Applying to the instant case the principle stated in the first division, the assignment of error is too general to be considered by this court.

Writ of error dismissed.


All the Justices concur.